Citation Nr: 1522632	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 20 percent prior to November 28, 2012, and a rating in excess of 30 percent from November 28, 2012, for radiculopathy of the left upper extremity.  

3.  Entitlement to an initial disability rating in excess of 20 percent prior to November 28, 2012, and a rating in excess of 40 percent from November 28, 2012, for radiculopathy of the right upper extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent prior to November 28, 2012, and a rating in excess of 20 percent from November 28, 2012, for thoracolumbar spine degenerative disc disease.

5.  Entitlement to an initial compensable disability rating prior to March 30, 2011; a rating in excess of 10 percent from March 30, 2011, to November 27, 2012; and a rating in excess of 20 percent from November 28, 2012, for radiculopathy of the left lower extremity.

6.  Entitlement to initial compensable disability rating prior to March 30, 2011; a rating in excess of 10 percent from March 30, 2011, to November 27, 2012; and a rating in excess of 20 percent from November 28, 2012, for radiculopathy of the right lower extremity. 

7.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to November 28, 2012.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In the June 2009 rating decision, the RO granted service connection for cervical spine disease and awarded a 20 percent disability rating, effective February 15, 2008.  The RO also granted service connection for a thoracolumbar spine degenerative disc disease and assigned a 10 percent disability rating effective February 15, 2008.  In a September 2009 rating decision, the RO denied entitlement to a TDIU.

In January 2013, the Veteran's rating for thoracolumbar disc disease was increased to 20 percent effective November 28, 2012.  The Veteran was also awarded separate ratings for radiculopathy of the lower extremities, secondary to the service-connected lumbar spine disability; and separate ratings for radiculopathy of the upper extremities, secondary to the service-connected cervical spine disability.  As radiculopathy is a neurological manifestation of the Veteran's service-connected cervical and lumbar spine disabilities, the Board will consider it as a part of his appeal.

In the January 2013 rating decision, VA also granted the Veteran's claim for TDIU, effective November 28, 2012.  Since the Veteran's claim for a TDIU was filed in 2008, the issue of entitlement to a TDIU prior to November 28, 2012, remains at issue.

In November 2012 and again in May 2013 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board last remanded this matter in May 2013.  The Board directed the Veteran's complete VA medical records from Buffalo to be obtained.  In the narrative portion of this remand, the Board identified, especially, an EMG which had been ordered in November 2010.   

Upon remand, the Veteran's medical records from Buffalo were obtained, but only beginning from January 2013.  There is no indication that his medical records prior to January 2013 are unavailable.  

As such, the Board cannot find, at this point, that there was substantial compliance with the Board's prior remand directives.  Therefore, the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all missing VA treatment records, including, but not limited to those prior to January 2013, including a complete copy of the reports of all laboratory testing and/or studies conducted.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraphs 1 above, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, to include extraschedular consideration.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




